Citation Nr: 1623917	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an earlier effective date for eligibility of Chapter 35 Dependents' Educational Assistance (DEA) benefits prior to January 12, 2011.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 1994, from November 2003 to February 2004, and from April 2006 to April 2007.   The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In March 2016, the Veteran testified before the undersigned via video conference from the RO.  He testified on behalf of the Appellant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Basic eligibility for Chapter 35 benefits is established in one of several ways for an individual, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  

In a September 2009 rating decision, a 100 percent rating was granted for the Veteran's heart disability.  The 100 percent was effective April 24, 2007.  However, at that point, the Veteran was assigned a future date for an examination and was not granted both a permanent and total rating.  On July 7, 2010, the Veteran was notified that he was receiving a permanent and total rating; however, this was not reflected in the prior rating decision. 

In September 2010, an application for DEA benefits was received from the Appellant.  She indicated that she expected to graduate from high school in June 2011.  Her birth date was listed as being in January 1993; thus she would attain 18 years in January 2011.  She indicated that she was seeking benefits from June 2010.  In September 2010, the Appellant's application was denied on the basis that the Veteran did not have a permanent and total rating.  

In a December 2010 rating decision, entitlement to DEA benefits was established as the Veteran had been assigned a permanent and total rating from April 24, 2007.  The Veteran was notified of this action on January 31, 2011.  

In February 2011, another application was received from the Appellant in which she indicated that she was seeking benefits from June 2009.  Thereafter, information was received showing her enrollment at Harford Community College which began August 31, 2009 toward an Associate's Degree.  In a February 2011 letter, the Appellant was advised that she had been granted eligibility for DEA benefits effective on her 18th birthday in January 2011.  However, she was advised that she was to choose a beginning date of her 18th birthday; January 31, 2011, the date of the notification to the Veteran that she had been granted the pertinent benefits; or any date between those two dates.  If no date was chosen, the earliest date of her 18th birthday would be assigned.  

In a March 2011 letter, the Appellant was told that VA could not pay for part of her schooling because she could not be paid for a period when she was not eligible for DEA benefits.  She was informed that she became eligible for benefits on her birthday in January 2011 when she turned 18 years of age.  She was told that she could receive benefits before that date if she provided evidence of her high school diploma or a GED certification.  The Appellant apparently chose her 18th birthday as the start date, as it was the earliest date she was told she could choose.  However, in March 2011, the Veteran indicated that the Appellant wanted a start date of August 1, 2009 since she had been in college since August 2009.  

The Appellant is the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  Thus, the Appellant is an eligible person for DEA benefits.  See 38 C.F.R. § 21.3021(p).

At the Board hearing, it was noted that Chapter 35 was established effective April 24, 2007 ; however, the award was retroactive so the award notice was years later.  With regard to the Appellant, it was indicated that she began attending Harford Community College as a freshman when she was 16 years old.  She had been home schooled her entire life and was ready to move forward to a college degree at the age of 16 years.  She ultimately graduated from Harford Community College prior to her turning 18 years old and then went on to Salisbury University to complete her four year degree.  She entered Salisbury University as a transfer student, a junior, as opposed to an incoming freshman so her credits from Harford did transfer for the two year period she had attended at that institution.  It was asserted that in the State of Maryland, the compulsory school age attendance continues to age 16 years.  Therefore, under Maryland State law, she had completed the compulsory attendance in school.  In addition, at Harford Community College, she was pursuing a course designed to prepare her for an examination required for use for entrance into an institution of higher education or graduate school.  The Appellant contends that her situation would apply under this exception as well considering the fact that not only the classes at Harford Community College prepared the Appellant for the SAT, but also allowed her to transfer again to Salisbury University as an incoming junior.  So, her courses were clearly significant in her advancing on to get her college degree. 

VA law and regulation provides that the eligibility period for DEA benefits generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first, and ending on the person's 26th birthday.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a).  The period of eligibility may begin before the child's 18th birthday if certain criteria are met: (1) the child completed compulsory school attendance under applicable State law; (2) the child is pursuing a course designed to prepare him or her for an examination required or used for entrance into an institution of higher education or graduate school; or (3) the child is beyond his or her 14th birthday and has a physical or mental handicap.  38 C.F.R. § 21.3041(a)(1)(i-iii).  Thus, the Appellant must have met one of these criteria.  

The Appellant's first application for DEA benefits was received in September 2010.  She was denied benefits and reapplied after the Veteran was notified in January 2011 of his permanent and total rating as well the grant of Chapter 35 DEA benefits.  The Appellant's 16th birthday was in January 2009, prior to notice of the permanent and total rating and prior to when she began her purported college level schooling which commenced at the end of August 2009.  The December 2010 rating decision established a permanent and total rating from April 24, 2007.  The Appellant turned 18 years old in January 2011.  The Veteran was initially correctly notified of the permanent and total rating on January 31, 2011, which occurred after the Appellant's 18th birthday.  

If the effective date of the initial permanent and total rating is before the child's 18th birthday (as was the case here) and notification to the Veteran occurs after the 18th birthday and before the child's 26th birthday (as is the case here), the child may elect the beginning date of his or her period of eligibility.  The date the child may elect as the beginning date is the date of his or her 18th birthday (January 2011) or the date he or she completed compulsory school attendance under the applicable State law and if that date is on or after the effective date of the permanent and total rating and before his or her 18th birthday; the date he or she begins a course designed to prepare him or her for an examination required to be used for entrance unto an institution of higher education or a graduate school if that date is on or after the effective date of the permanent and total rating and before the date of notification to the Veteran of the permanent and total rating; the date VA notified the Veteran of the permanent and total rating; or any date between the applicable date described in paragraphs (a)(2)(i)(A) through(c) of this section and the date in the paragraph (a)(2)(i)(D) of this section.  38 C.F.R. § 21.3041(a)(2)(i).  

The Appellant essentially seeks August 31, 2009 as the start date as this was the date she completed compulsory school attendance under the applicable Maryland State law and that date is after the effective date of the permanent and total rating and before her 18th birthday; and/or this is the date she began a course designed to prepare her for an examination required to be used for entrance unto an institution of higher education or a graduate school if that date is on or after the effective date of the permanent and total rating and before the date of notification to the Veteran of the permanent and total rating.  She indicated that she took the SAT in July 2010 after being prepared through his coursework at Harford Community College.

The Board finds that additional information is warranted prior to appellate consideration.  The Appellant contends that she completed compulsory school attendance under Maryland State law.  The Maryland State Department of Education sets compulsory school age for children from 5 years old to 60 years old.  See Educ. Section 7-301.  The State of Maryland does permit a student of mandatory school age to be home schooled instead of attending a public or a nonpublic school.  Maryland law, Education Article, §7-301, Annotated Code of Maryland, Compulsory Attendance, states that each child who resides in Maryland and is 5 years old or older and under 17 shall attend a public school regularly during the entire school year unless the child is otherwise receiving regular, thorough instruction during the school year in the studies usually taught in the public school to children of the same age.  Maryland recognizes nonpublic schools and home instruction as alternatives to public school enrollment as a means for students to receive regular, thorough instruction.   COMAR 13A.10.01 Home Instruction, are the regulations that govern home instruction in Maryland.  The purpose of COMAR 13A.10.01 is to establish a procedure to be used by the superintendent of each local school system to determine if a child participating in a home instruction program is receiving regular, thorough instruction during the school year in the studies usually taught in the public schools to children of the same age.  Home instruction must be supervised in Maryland by one of the following entities: (1) The local school system; (2) A nonpublic school that holds a Certificate of Approval from the Maryland State Board of Education; (3) A church-exempt nonpublic school; or (4) An education ministry of a bona fide church organization.  If the home-schooled student returns to a public school and meets their secondary school graduation requirements, the student may receive a Maryland issued state diploma.  If the home-schooled student returns to a nonpublic or church-exempt school and meets that school's secondary school graduation requirements, the student may receive a diploma issued by that school's legal authority.  COMAR 13A.09.09.09E states that the diploma of a nonpublic secondary school may not imply that the requirements for graduation from a Maryland public secondary school have been met.  Another alternative for the home-schooled student is to successfully complete the General Educational Development (GED) test and be issued a GED by the Maryland State Department of Education.  

In light of the foregoing, the Board finds that the AOJ should evaluate if the Appellant completed compulsory school attendance under applicable Maryland State law and/or if she was pursuing a course designed to prepare her for an examination required or used for entrance into an institution of higher education or graduate school while she was at Harford Community College.  The Board notes that the AOJ should determine if the education completed at Harford Community College occurred after the Appellant completed compulsory school attendance under applicable Maryland State law and if her pursuit of education at that institution was part of her high school education or if it represented the commencement of a college education.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and obtain information regarding her home schooling education to determine if she completed compulsory school attendance under Maryland State law.  If the Appellant completed a GED or other diploma, she should so indicate.  

2.  Make a determination if the Appellant completed compulsory school attendance under Maryland State law in accordance with the age guidelines.  

3.  Contact Harford Community College and request information as to whether the Appellant's pursuit of education at that institution was part of her high school education or if it represented the commencement of a college education.  If it represented the commencement of a college education, the institution should indicate the date thereof.

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  Determine if: (1) the Appellant completed compulsory school attendance under Maryland State law; (2) the Appellant pursued a course designed to prepare her for an examination required or used for entrance into an institution of higher education or graduate school at Harford Community College.  38 C.F.R. § 21.3041(a)(1)(i-iii).  If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




